Case 2:20-ap-01559-ER   Doc 1-5 Filed 08/28/20 Entered 08/28/20 12:06:27   Desc
                         Exhibit Exhibit B Page 1 of 7




            EXHIBIT B
                                Case 2:20-ap-01559-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 12:06:27                                    Desc
                                                                        Exhibit Exhibit B Page 2 of 7

No      Facility                    Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
   19   St Vincent Medical Center               12/9/2019         12/13/2019     12/23/2019             5/26/2020    $            25,614.39   $                     237,616.00   $ 212,001.61
   23   St Vincent Medical Center               6/20/2019          6/26/2019        7/1/2019              7/9/2019   $                  ‐     $                     203,692.00   $ 203,692.00
   54   St Vincent Medical Center               8/16/2019          8/22/2019      8/27/2019             2/19/2020    $             6,729.50   $                     127,363.98   $ 120,634.48
   56   St Vincent Medical Center               2/20/2018          2/23/2018      2/28/2018             5/30/2018    $            16,766.37   $                     137,153.08   $ 120,386.71
   74   St Vincent Medical Center               5/18/2018          5/25/2018      7/13/2018             3/12/2019    $            28,167.71   $                     131,195.57   $ 103,027.86
   77   St Vincent Medical Center               2/23/2018          3/23/2018      3/28/2018             4/23/2018    $             1,700.00   $                      99,750.00   $    98,050.00
   92   St Vincent Medical Center                1/8/2019          1/15/2019      1/22/2019             6/11/2019    $            14,490.00   $                     102,321.04   $    87,831.04
  174   St Vincent Medical Center               5/15/2019          5/17/2019     10/11/2019             6/15/2020    $            20,731.25   $                      76,394.00   $    55,662.75
  227   St Vincent Medical Center              10/30/2018         10/31/2018      11/5/2018             2/19/2019    $             6,890.62   $                      52,534.00   $    45,643.38
  230   St Vincent Medical Center              11/20/2017         12/13/2017     12/26/2017             3/22/2018    $            27,200.00   $                      71,900.00   $    44,700.00
  240   St Vincent Medical Center               4/12/2019          4/15/2019      4/22/2019             6/15/2020    $            16,072.06   $                      59,766.31   $    43,694.25
  242   St Vincent Medical Center               1/27/2018          2/22/2018      4/17/2018             5/25/2018    $            44,200.00   $                      87,250.00   $    43,050.00
  249   St Vincent Medical Center              10/10/2017         10/13/2017      10/5/2018            11/26/2018    $            12,308.57   $                      54,543.00   $    42,234.43
  302   St Vincent Medical Center               1/15/2018            2/1/2018     2/20/2018             3/15/2018    $             8,500.00   $                      44,123.45   $    35,623.45
  327   St Vincent Medical Center               8/14/2019          8/17/2019      8/23/2019             4/13/2020    $             5,625.83   $                      38,457.32   $    32,831.49
  337   St Vincent Medical Center                8/4/2018            8/7/2018     8/29/2018               5/2/2019   $            10,714.22   $                      42,906.00   $    32,191.78
  379   St Vincent Medical Center                2/7/2018          2/17/2018      2/22/2018               7/3/2018   $                  ‐     $                      28,806.66   $    28,806.66
  388   St Vincent Medical Center               8/11/2017            9/3/2017     9/13/2017            12/19/2017    $            37,977.07   $                      66,050.00   $    28,072.93
  455   St Vincent Medical Center              11/21/2018         11/29/2018     12/11/2018            12/27/2018    $            13,600.00   $                      37,627.75   $    24,027.75
  514   St Vincent Medical Center               9/26/2018          9/27/2018      6/20/2019             4/30/2019    $                  ‐     $                      21,074.00   $    21,074.00
  526   St Vincent Medical Center               9/28/2019          10/1/2019      10/7/2019            10/16/2019    $                  ‐     $                      20,809.00   $    20,809.00
  543   St Vincent Medical Center                4/8/2019            4/8/2019     4/25/2019               5/2/2019   $                  ‐     $                      20,302.51   $    20,302.51
  553   St Vincent Medical Center               2/10/2019          2/18/2019      3/13/2019            10/17/2019    $            41,294.78   $                      61,074.26   $    19,779.48
  581   St Vincent Medical Center               8/30/2017          8/31/2017     12/13/2017             1/18/2018    $             7,873.71   $                      26,702.22   $    18,828.51
  584   St Vincent Medical Center               5/19/2018          5/20/2018      6/18/2018             7/12/2018    $             4,063.20   $                      22,866.70   $    18,803.50
  678   St Vincent Medical Center              10/23/2018          11/2/2018     11/15/2018 None                     $                  ‐     $                      16,907.96   $    16,907.96
  722   St Vincent Medical Center              11/13/2017         11/22/2017     12/21/2017             7/20/2020    $                28.00   $                      16,152.01   $    16,124.01
  745   St Vincent Medical Center              10/14/2018         10/18/2018     10/31/2018             7/30/2019    $             6,906.22   $                      22,664.44   $    15,758.22
  747   St Vincent Medical Center              10/24/2019         10/27/2019      11/4/2019            11/13/2019    $                  ‐     $                      15,716.52   $    15,716.52
  785   St Vincent Medical Center              11/28/2017          12/9/2017     12/19/2017             1/23/2018    $            18,700.00   $                      33,706.80   $    15,006.80
  790   St Vincent Medical Center              12/10/2017         12/13/2017      7/27/2018             1/30/2019    $                  ‐     $                      14,976.15   $    14,976.15
  797   St Vincent Medical Center                9/6/2019          9/18/2019      10/4/2019            10/17/2019    $                  ‐     $                      14,896.81   $    14,896.81
  804   St Vincent Medical Center                5/8/2018          5/15/2018      5/23/2018             6/11/2018    $             3,700.00   $                      18,400.00   $    14,700.00
  899   St Vincent Medical Center                1/4/2020            1/5/2020     1/30/2020             2/18/2020    $             2,061.71   $                      15,430.35   $    13,368.64
  905   St Vincent Medical Center                6/4/2018            6/7/2018     6/12/2018               8/8/2018   $             1,700.00   $                      15,000.00   $    13,300.00
  911   St Vincent Medical Center               4/14/2018          4/15/2018      4/24/2018             8/23/2018    $             1,739.13   $                      15,000.00   $    13,260.87
  988   St Vincent Medical Center               3/12/2018          3/26/2018        4/2/2018            6/28/2018    $                  ‐     $                      12,342.73   $    12,342.73
 1004   St Vincent Medical Center                8/6/2019          8/24/2019      8/29/2019             11/4/2019    $            57,179.30   $                      69,408.30   $    12,229.00
 1054   St Vincent Medical Center               3/16/2018          3/17/2018        4/2/2018            4/23/2018    $               701.88   $                      12,348.70   $    11,646.82
 1062   St Vincent Medical Center               8/14/2018          8/16/2018      9/27/2018            10/17/2018    $             3,400.00   $                      15,000.00   $    11,600.00
 1075   St Vincent Medical Center               4/24/2018          4/26/2018        5/3/2018           11/15/2018    $             3,583.06   $                      15,000.00   $    11,416.94
 1080   St Vincent Medical Center               8/31/2018          8/31/2018      9/27/2018             3/19/2019    $                  ‐     $                      11,372.78   $    11,372.78
 1143   St Vincent Medical Center               2/15/2018          2/17/2018      2/27/2018             4/17/2018    $             4,206.87   $                      15,000.00   $    10,793.13
 1146   St Vincent Medical Center                5/4/2018            5/9/2018     7/11/2018            10/25/2018    $                  ‐     $                      10,769.69   $    10,769.69
 1158   St Vincent Medical Center                3/2/2018            3/9/2018     3/14/2018             4/11/2018    $             1,700.00   $                      12,338.00   $    10,638.00
 1167   St Vincent Medical Center               7/21/2018          7/24/2018      7/30/2018 None                     $                  ‐     $                      10,592.43   $    10,592.43
                                Case 2:20-ap-01559-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 12:06:27                                       Desc
                                                                        Exhibit Exhibit B Page 3 of 7

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment         Expected Insurance Payment         Variance
 1185   St Vincent Medical Center               7/23/2018          7/26/2018        8/1/2018   None                    $                  ‐      $                      10,491.17   $    10,491.17
 1240   St Vincent Medical Center                1/2/2018            1/9/2018     1/24/2018               3/22/2018    $             1,700.00    $                      11,900.00   $    10,200.00
 1272   St Vincent Medical Center               8/15/2018          8/18/2018        9/7/2018              9/21/2018    $             5,100.00    $                      15,000.00   $     9,900.00
 1280   St Vincent Medical Center                2/1/2018            2/7/2018     2/13/2018               3/15/2018    $             3,400.00    $                      13,239.00   $     9,839.00
 1327   St Vincent Medical Center               8/29/2019          8/31/2019      12/9/2019              12/16/2019    $                  ‐      $                       9,590.33   $     9,590.33
 1383   St Vincent Medical Center               9/11/2017          9/21/2017      9/27/2017               3/16/2018    $            20,903.51    $                      30,150.81   $     9,247.30
 1394   St Vincent Medical Center              10/27/2017          11/4/2017     11/13/2017              12/20/2017    $             8,800.00    $                      18,000.00   $     9,200.00
 1408   St Vincent Medical Center              10/17/2019         10/21/2019      11/1/2019              11/13/2019    $                  ‐      $                       9,114.64   $     9,114.64
 1428   St Vincent Medical Center                8/6/2018          8/10/2018      8/24/2018    None                    $                  ‐      $                       8,986.33   $     8,986.33
 1496   St Vincent Medical Center                3/5/2019            3/6/2019     3/26/2019                 4/4/2019   $             5,439.64    $                      14,009.31   $     8,569.67
 1504   St Vincent Medical Center               7/17/2019          7/18/2019      7/23/2019               7/26/2019    $                  ‐      $                       8,518.68   $     8,518.68
 1506   St Vincent Medical Center              11/29/2018          12/5/2018     12/14/2018              12/27/2018    $             1,700.00    $                      10,200.00   $     8,500.00
 1544   St Vincent Medical Center                5/8/2018          5/11/2018        6/6/2018   None                    $                  ‐      $                       8,400.24   $     8,400.24
 1611   St Vincent Medical Center               8/25/2019          8/29/2019      1/27/2020    None                    $                  ‐      $                       8,116.50   $     8,116.50
 1683   St Vincent Medical Center                2/9/2018          2/12/2018      2/20/2018    None                    $                  ‐      $                       7,833.88   $     7,833.88
 1687   St Vincent Medical Center              10/23/2017         10/23/2017      11/3/2017               12/5/2017    $             5,513.47    $                      13,320.38   $     7,806.91
 1869   St Vincent Medical Center              11/13/2017         11/15/2017     11/20/2017    None                    $                  ‐      $                       7,197.38   $     7,197.38
 2007   St Vincent Medical Center                4/9/2019          4/11/2019      4/22/2019               4/29/2019    $                  ‐      $                       6,749.49   $     6,749.49
 2041   St Vincent Medical Center                5/3/2019            5/3/2019     5/17/2019                 1/8/2020   $            11,309.10    $                      17,958.93   $     6,649.83
 2072   St Vincent Medical Center                7/3/2018            7/6/2018       8/8/2018              10/5/2018    $                  ‐      $                       6,524.40   $     6,524.40
 2109   St Vincent Medical Center              11/29/2017         12/13/2017     12/20/2017               9/21/2018    $            36,691.20    $                      43,141.20   $     6,450.00
 2120   St Vincent Medical Center               12/8/2018          12/9/2018      1/10/2019               3/25/2019    $                  ‐      $                       6,412.81   $     6,412.81
 2225   St Vincent Medical Center                6/1/2018            6/6/2018     6/11/2018               8/14/2018    $             2,720.75    $                       8,800.00   $     6,079.25
 2241   St Vincent Medical Center              12/30/2017         12/31/2017        1/9/2018              3/20/2018    $                  ‐      $                       6,044.08   $     6,044.08
 2248   St Vincent Medical Center                7/1/2018            7/2/2018       7/9/2018             10/12/2018    $                  ‐      $                       6,019.36   $     6,019.36
 2308   St Vincent Medical Center               9/19/2017          9/21/2017      9/26/2017               12/8/2017    $                  ‐      $                       5,870.09   $     5,870.09
 2368   St Vincent Medical Center               6/27/2018          6/28/2018        7/3/2018   None                    $                  ‐      $                       5,622.13   $     5,622.13
 2377   St Vincent Medical Center               7/27/2018          7/28/2018      8/16/2018    None                    $                  ‐      $                       5,613.92   $     5,613.92
 2415   St Vincent Medical Center               10/8/2018         10/11/2018      11/2/2018              12/27/2018    $             3,282.57    $                       8,815.59   $     5,533.02
 2549   St Vincent Medical Center                6/7/2018            6/9/2018     7/23/2018    None                    $                  ‐      $                       5,296.22   $     5,296.22
 2684   St Vincent Medical Center                6/1/2018            6/1/2018     6/18/2018                 7/3/2018   $                  ‐      $                       5,101.66   $     5,101.66
 2688   St Vincent Medical Center               4/25/2018            5/1/2018       5/7/2018                8/9/2018   $             5,100.00    $                      10,200.00   $     5,100.00
 2761   St Vincent Medical Center               11/5/2018          11/6/2018      2/11/2019               2/14/2019    $                  ‐      $                       4,980.08   $     4,980.08
 2800   St Vincent Medical Center               1/10/2019            2/1/2019     4/11/2019               6/15/2020    $            52,520.58    $                      57,429.91   $     4,909.33
 2992   St Vincent Medical Center               10/2/2017          10/6/2017     11/10/2017               4/15/2019    $            (1,555.37)   $                       3,107.69   $     4,663.06
 3179   St Vincent Medical Center               5/24/2018          5/25/2018      5/30/2018              11/21/2018    $             1,316.00    $                       5,737.42   $     4,421.42
 3188   St Vincent Medical Center              10/24/2017         10/27/2017        2/1/2018              3/22/2018    $             6,281.20    $                      10,681.20   $     4,400.00
 3300   St Vincent Medical Center               1/27/2018          1/30/2018      2/14/2018               4/19/2018    $             4,161.00    $                       8,401.00   $     4,240.00
 3317   St Vincent Medical Center                7/3/2018            7/3/2018       7/9/2018              7/25/2018    $               151.22    $                       4,369.95   $     4,218.73
 3379   St Vincent Medical Center              11/15/2017         11/20/2017     11/27/2017                 3/1/2018   $            10,841.26    $                      15,002.47   $     4,161.21
 3385   St Vincent Medical Center               12/4/2017          12/8/2017     12/15/2017               3/21/2018    $             6,875.46    $                      11,026.27   $     4,150.81
 3393   St Vincent Medical Center               3/23/2018          3/24/2018        4/4/2018              4/19/2018    $               250.79    $                       4,369.95   $     4,119.16
 3404   St Vincent Medical Center                1/5/2018            1/9/2018     1/16/2018               4/11/2018    $             7,787.20    $                      11,887.20   $     4,100.00
 3407   St Vincent Medical Center               2/11/2018          2/22/2018      2/27/2018               3/30/2018    $            18,700.00    $                      22,800.00   $     4,100.00
 3438   St Vincent Medical Center              10/23/2017         10/27/2017      11/1/2017               8/15/2018    $             8,007.13    $                      12,073.90   $     4,066.77
 3451   St Vincent Medical Center                3/8/2018            3/8/2018     3/13/2018               4/19/2018    $               206.03    $                       4,260.75   $     4,054.72
                                Case 2:20-ap-01559-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 12:06:27                                      Desc
                                                                        Exhibit Exhibit B Page 4 of 7

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
 3496   St Vincent Medical Center               9/11/2018          9/18/2018      9/24/2018               11/7/2018    $             8,620.35   $                      12,586.35   $     3,966.00
 3562   St Vincent Medical Center              10/31/2017         10/31/2017      11/6/2017               12/8/2017    $               215.47   $                       4,113.85   $     3,898.38
 3745   St Vincent Medical Center               12/3/2018          12/3/2018     12/10/2018               1/15/2019    $            14,653.49   $                      18,343.66   $     3,690.17
 3744   St Vincent Medical Center               3/28/2018          3/29/2018      4/30/2018               10/1/2019    $            14,653.49   $                      18,343.66   $     3,690.17
 3959   St Vincent Medical Center               8/13/2019          8/13/2019      1/17/2020               2/11/2020    $                  ‐     $                       3,449.00   $     3,449.00
 3958   St Vincent Medical Center               9/18/2019          9/18/2019      9/23/2019              12/31/2019    $                  ‐     $                       3,449.00   $     3,449.00
 4000   St Vincent Medical Center                4/7/2018          4/11/2018      4/16/2018               5/16/2018    $             3,400.00   $                       6,800.00   $     3,400.00
 3999   St Vincent Medical Center                3/7/2018          3/12/2018      3/20/2018               4/16/2018    $             5,100.00   $                       8,500.00   $     3,400.00
 3998   St Vincent Medical Center              12/18/2017         12/21/2017     12/27/2017                 2/1/2018   $             1,700.00   $                       5,100.00   $     3,400.00
 4092   St Vincent Medical Center               1/15/2019          1/18/2019      1/28/2019               3/13/2019    $             2,569.19   $                       5,886.49   $     3,317.30
 4993   St Vincent Medical Center              10/22/2019         10/22/2019     10/28/2019               11/6/2019    $                  ‐     $                       3,040.14   $     3,040.14
 5056   St Vincent Medical Center              10/17/2019         10/18/2019     10/29/2019               12/4/2019    $             8,204.84   $                      11,196.68   $     2,991.84
 5294   St Vincent Medical Center               8/31/2019            9/2/2019    11/20/2019               12/5/2019    $                  ‐     $                       2,818.11   $     2,818.11
 5569   St Vincent Medical Center                7/1/2018            7/2/2018    10/19/2018    None                    $                  ‐     $                       2,713.83   $     2,713.83
 5603   St Vincent Medical Center               4/10/2018          4/11/2018      7/23/2018    None                    $                  ‐     $                       2,697.63   $     2,697.63
 5721   St Vincent Medical Center               3/11/2019          3/12/2019      3/18/2019               5/10/2019    $             3,340.48   $                       5,989.83   $     2,649.35
 5982   St Vincent Medical Center               1/30/2019          1/31/2019      4/17/2019               4/24/2019    $                  ‐     $                       2,548.14   $     2,548.14
 6027   St Vincent Medical Center               8/24/2018          8/24/2018      8/30/2018              10/31/2018    $             6,005.43   $                       8,526.60   $     2,521.17
 6516   St Vincent Medical Center              12/12/2018         12/13/2018     12/18/2018                 1/4/2019   $               996.55   $                       3,376.44   $     2,379.89
 6580   St Vincent Medical Center               1/13/2018          1/16/2018      2/12/2018              11/19/2019    $             8,775.18   $                      11,130.19   $     2,355.01
 6895   St Vincent Medical Center               3/16/2018          3/16/2018      3/28/2018               4/23/2018    $             1,284.85   $                       3,569.46   $     2,284.61
 7283   St Vincent Medical Center               1/24/2019            2/4/2019     2/15/2019               4/29/2019    $            17,292.60   $                      19,516.60   $     2,224.00
 7325   St Vincent Medical Center               6/14/2018          6/14/2018      6/20/2018               7/18/2018    $               943.57   $                       3,165.65   $     2,222.08
 7493   St Vincent Medical Center               6/21/2019          6/21/2019      6/27/2019              11/21/2019    $             2,851.39   $                       5,036.97   $     2,185.58
 7977   St Vincent Medical Center                2/1/2018            2/9/2018     2/20/2018               3/22/2018    $            13,600.00   $                      15,650.00   $     2,050.00
 7976   St Vincent Medical Center              10/23/2017         10/27/2017      11/1/2017               12/8/2017    $            11,777.20   $                      13,827.20   $     2,050.00
 8161   St Vincent Medical Center               7/12/2019          7/15/2019        8/2/2019              8/12/2019    $                  ‐     $                       1,987.53   $     1,987.53
 9147   St Vincent Medical Center               3/19/2018          3/21/2018      3/26/2018               4/19/2018    $             1,700.00   $                       3,400.00   $     1,700.00
 9146   St Vincent Medical Center               2/27/2018            3/3/2018       3/8/2018              4/11/2018    $             5,265.20   $                       6,965.20   $     1,700.00
 9204   St Vincent Medical Center                9/1/2017            9/1/2017    12/20/2017               1/22/2018    $            17,688.60   $                      19,376.01   $     1,687.41
 9285   St Vincent Medical Center              12/22/2017         12/25/2017        1/3/2018              8/20/2018    $             6,094.02   $                       7,763.60   $     1,669.58
 9371   St Vincent Medical Center              10/11/2017         10/16/2017     12/28/2017                 2/1/2018   $             6,861.47   $                       8,500.00   $     1,638.53
 9751   St Vincent Medical Center              12/31/2019         12/31/2019      1/22/2020               1/30/2020    $                  ‐     $                       1,543.46   $     1,543.46
10046   St Vincent Medical Center              10/31/2019         10/31/2019      11/8/2019              12/17/2019    $               113.93   $                       1,565.87   $     1,451.94
10079   St Vincent Medical Center               5/29/2019          5/29/2019        6/3/2019                2/5/2020   $                  ‐     $                       1,436.43   $     1,436.43
10153   St Vincent Medical Center               10/9/2017          10/9/2017     11/14/2017               12/6/2017    $                60.80   $                       1,482.65   $     1,421.85
10191   St Vincent Medical Center               6/22/2019          6/22/2019        7/2/2019                7/9/2019   $                  ‐     $                       1,410.54   $     1,410.54
10266   St Vincent Medical Center               4/10/2019          4/11/2019      5/22/2019    None                    $                  ‐     $                       1,387.00   $     1,387.00
10265   St Vincent Medical Center               1/11/2019          1/12/2019      1/24/2019    None                    $                  ‐     $                       1,387.00   $     1,387.00
10344   St Vincent Medical Center               4/18/2019          4/18/2019        5/6/2019              5/13/2019    $                  ‐     $                       1,367.40   $     1,367.40
10354   St Vincent Medical Center               4/22/2019          4/23/2019      4/29/2019                 7/3/2019   $                23.00   $                       1,387.00   $     1,364.00
10353   St Vincent Medical Center               2/23/2019            3/1/2019       3/8/2019              5/21/2019    $             8,626.00   $                       9,990.00   $     1,364.00
10361   St Vincent Medical Center              11/17/2019         11/17/2019     11/25/2019               12/4/2019    $                  ‐     $                       1,361.43   $     1,361.43
10426   St Vincent Medical Center               10/7/2019         10/13/2019     10/23/2019                 5/6/2020   $             7,995.08   $                       9,336.56   $     1,341.48
10431   St Vincent Medical Center               3/31/2018            4/4/2018       4/9/2018              7/16/2018    $             4,208.00   $                       5,548.00   $     1,340.00
10483   St Vincent Medical Center                7/1/2019            7/1/2019     7/10/2019               7/29/2019    $                  ‐     $                       1,318.20   $     1,318.20
                                Case 2:20-ap-01559-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 12:06:27                                    Desc
                                                                        Exhibit Exhibit B Page 5 of 7

No      Facility                    Service From Date     Service To Date     Submit Date    Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
10486   St Vincent Medical Center               4/14/2018          4/16/2018      4/23/2018             6/20/2018    $             4,734.64   $                       6,051.12   $     1,316.48
10487   St Vincent Medical Center              11/15/2018         11/17/2018     11/26/2018             9/26/2019    $            11,178.89   $                      12,495.36   $     1,316.47
10488   St Vincent Medical Center               7/20/2018          7/23/2018      7/30/2018             3/12/2019    $             6,506.89   $                       7,823.36   $     1,316.47
10538   St Vincent Medical Center                5/3/2018            5/5/2018     5/10/2018             8/30/2018    $             4,232.49   $                       5,542.32   $     1,309.83
10592   St Vincent Medical Center              10/26/2017          11/1/2017      11/6/2017             6/11/2018    $            10,821.80   $                      12,118.84   $     1,297.04
10604   St Vincent Medical Center               6/18/2018          6/20/2018      7/24/2018               9/6/2018   $            17,401.91   $                      18,694.22   $     1,292.31
10606   St Vincent Medical Center                3/5/2018            3/7/2018     3/12/2018             8/29/2018    $             5,283.11   $                       6,574.33   $     1,291.22
10618   St Vincent Medical Center               11/7/2017         11/15/2017     11/20/2017            10/31/2018    $             8,259.18   $                       9,547.74   $     1,288.56
10619   St Vincent Medical Center              12/13/2017         12/18/2017     12/28/2017             3/22/2018    $            26,427.58   $                      27,716.14   $     1,288.56
10621   St Vincent Medical Center                1/1/2018            1/3/2018       1/9/2018            3/22/2018    $             1,486.00   $                       2,774.00   $     1,288.00
10636   St Vincent Medical Center                3/9/2018          3/13/2018      3/19/2018             5/15/2019    $             7,500.53   $                       8,782.48   $     1,281.95
10697   St Vincent Medical Center              11/19/2017         11/21/2017     11/27/2017             1/18/2018    $             8,561.56   $                       9,828.24   $     1,266.68
10713   St Vincent Medical Center               1/25/2018          1/31/2018        2/6/2018            3/14/2018    $            10,200.00   $                      11,461.93   $     1,261.93
10819   St Vincent Medical Center               2/13/2018          2/13/2018      3/14/2018             4/10/2018    $             4,860.89   $                       6,100.91   $     1,240.02
11005   St Vincent Medical Center                1/3/2018            1/3/2018       1/9/2018              5/8/2018   $               917.82   $                       2,107.41   $     1,189.59
11312   St Vincent Medical Center               10/1/2019          10/5/2019     10/10/2019            10/31/2019    $            12,419.57   $                      13,539.31   $     1,119.74
11323   St Vincent Medical Center               8/29/2018            9/3/2018     9/20/2018            10/23/2018    $             7,383.43   $                       8,500.00   $     1,116.57
11342   St Vincent Medical Center               6/19/2018            7/2/2018     7/17/2018             8/29/2018    $            23,416.42   $                      24,529.52   $     1,113.10
11355   St Vincent Medical Center                4/3/2019            4/7/2019     4/12/2019             6/13/2019    $             5,548.00   $                       6,660.00   $     1,112.00
11354   St Vincent Medical Center                2/5/2019            2/9/2019     2/14/2019             4/15/2019    $             5,548.00   $                       6,660.00   $     1,112.00
11605   St Vincent Medical Center               11/3/2017          11/3/2017      11/9/2017            11/27/2017    $                43.23   $                       1,105.65   $     1,062.42
11608   St Vincent Medical Center               4/28/2018          4/28/2018      6/26/2018             5/31/2018    $                  ‐     $                       1,062.21   $     1,062.21
11639   St Vincent Medical Center               1/16/2018          1/16/2018      2/21/2018             4/24/2018    $               112.24   $                       1,170.65   $     1,058.41
11648   St Vincent Medical Center               7/22/2018          7/22/2018      7/30/2018             8/31/2018    $                49.26   $                       1,105.65   $     1,056.39
11654   St Vincent Medical Center              10/30/2017         10/30/2017      11/6/2017            11/20/2017    $                49.60   $                       1,105.65   $     1,056.05
11885   St Vincent Medical Center                9/8/2017            9/8/2017     9/13/2017            10/30/2017    $             5,145.54   $                       6,158.35   $     1,012.81
12026   St Vincent Medical Center               3/10/2018          3/11/2018      7/19/2018               7/3/2018   $               401.00   $                       1,387.00   $       986.00
12052   St Vincent Medical Center               11/8/2019         11/11/2019     11/22/2019             6/16/2020    $             4,500.00   $                       5,481.25   $       981.25
12159   St Vincent Medical Center               5/29/2018          5/29/2018        6/7/2018              7/6/2018   $               346.00   $                       1,310.60   $       964.60
12253   St Vincent Medical Center               11/1/2017          11/1/2017      11/6/2017             3/30/2018    $               195.39   $                       1,144.97   $       949.58
12323   St Vincent Medical Center                8/7/2018          8/10/2018      9/28/2018            10/17/2018    $             5,100.00   $                       6,032.80   $       932.80
12329   St Vincent Medical Center                2/8/2018            2/8/2018     6/13/2018             6/29/2018    $             1,609.23   $                       2,540.61   $       931.38
12417   St Vincent Medical Center               10/3/2019          10/7/2019     10/14/2019            11/19/2019    $             5,743.00   $                       6,660.00   $       917.00
12624   St Vincent Medical Center               3/18/2019          3/18/2019      5/20/2019 None                     $                  ‐     $                         876.47   $       876.47
12886   St Vincent Medical Center               1/17/2019          1/20/2019        2/1/2019            4/12/2019    $               388.56   $                       1,207.56   $       819.00
12904   St Vincent Medical Center              11/22/2017         11/22/2017      7/19/2019             6/14/2019    $                  ‐     $                         815.93   $       815.93
12971   St Vincent Medical Center              11/15/2019         11/15/2019     11/22/2019             12/3/2019    $                  ‐     $                         803.27   $       803.27
13243   St Vincent Medical Center               11/1/2017          11/1/2017      11/7/2017             4/23/2018    $                63.20   $                         818.60   $       755.40
13428   St Vincent Medical Center               11/1/2017          11/1/2017     11/15/2017             3/30/2018    $               414.75   $                       1,144.97   $       730.22
13718   St Vincent Medical Center               3/19/2019          3/19/2019      1/27/2020             4/12/2019    $                  ‐     $                         699.03   $       699.03
13731   St Vincent Medical Center              11/13/2017         11/13/2017      12/1/2017             2/16/2018    $             2,525.25   $                       3,220.99   $       695.74
13730   St Vincent Medical Center              10/18/2017         10/18/2017     11/20/2017             3/20/2018    $             2,525.25   $                       3,220.99   $       695.74
13759   St Vincent Medical Center               6/20/2018          6/21/2018      7/25/2018             9/12/2018    $             6,053.02   $                       6,745.13   $       692.11
13983   St Vincent Medical Center                7/4/2019            7/4/2019     7/19/2019             7/26/2019    $                  ‐     $                         680.12   $       680.12
14015   St Vincent Medical Center               12/6/2019          12/6/2019     12/12/2019            12/19/2019    $                  ‐     $                         676.27   $       676.27
14075   St Vincent Medical Center               11/6/2018          11/6/2018      12/5/2018             1/15/2019    $                  ‐     $                         671.45   $       671.45
                                Case 2:20-ap-01559-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 12:06:27                                      Desc
                                                                        Exhibit Exhibit B Page 6 of 7

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
14082   St Vincent Medical Center                7/8/2019            7/8/2019     7/15/2019               8/12/2019    $               457.05   $                       1,127.64   $      670.59
14094   St Vincent Medical Center               5/22/2019          5/23/2019      6/27/2019                 8/9/2019   $             2,233.32   $                       2,901.80   $      668.48
14113   St Vincent Medical Center               9/19/2017         10/11/2017     11/15/2017               3/30/2018    $            33,932.39   $                      34,598.61   $      666.22
14119   St Vincent Medical Center               8/31/2017          8/31/2017      9/12/2017              10/26/2017    $               880.52   $                       1,546.07   $      665.55
14187   St Vincent Medical Center              10/30/2019         10/31/2019      11/8/2019              12/13/2019    $             2,103.74   $                       2,761.17   $      657.43
14461   St Vincent Medical Center               2/13/2019          2/13/2019      2/19/2019               2/21/2020    $             2,757.79   $                       3,392.08   $      634.29
14520   St Vincent Medical Center               12/3/2019         12/27/2019        1/9/2020              1/22/2020    $                  ‐     $                         627.92   $      627.92
14733   St Vincent Medical Center              10/18/2017         10/18/2017     10/23/2017                 1/9/2018   $               236.78   $                         849.04   $      612.26
14798   St Vincent Medical Center              10/27/2017         10/27/2017     11/14/2017                 1/9/2018   $                45.75   $                         652.74   $      606.99
14807   St Vincent Medical Center               1/26/2018          1/26/2018      1/31/2018               3/22/2018    $                43.23   $                         650.00   $      606.77
14806   St Vincent Medical Center               11/1/2018          11/1/2018      11/9/2018              11/21/2018    $                43.23   $                         650.00   $      606.77
14838   St Vincent Medical Center              12/30/2019         12/30/2019      1/13/2020               1/22/2020    $                  ‐     $                         602.86   $      602.86
15188   St Vincent Medical Center              12/12/2019         12/12/2019        1/6/2020   None                    $                  ‐     $                         581.87   $      581.87
15192   St Vincent Medical Center               6/25/2018          6/25/2018        7/5/2018              7/18/2018    $             2,280.05   $                       2,861.70   $      581.65
15191   St Vincent Medical Center               1/24/2018          1/24/2018      3/12/2018               4/12/2018    $             2,280.05   $                       2,861.70   $      581.65
15286   St Vincent Medical Center               4/17/2018          4/17/2018      7/25/2018               8/15/2018    $               802.08   $                       1,380.69   $      578.61
15349   St Vincent Medical Center               12/6/2017          12/6/2017     12/26/2017                 2/1/2018   $             5,641.23   $                       6,214.82   $      573.59
15502   St Vincent Medical Center                6/5/2019          6/26/2019        7/5/2019              9/19/2019    $               224.96   $                         785.02   $      560.06
15507   St Vincent Medical Center                1/2/2020          1/14/2020        2/6/2020              3/31/2020    $             2,192.99   $                       2,752.76   $      559.77
15611   St Vincent Medical Center               8/14/2018          8/14/2018      8/20/2018                 9/6/2018   $               709.33   $                       1,261.06   $      551.73
15745   St Vincent Medical Center              12/21/2017         12/21/2017     12/27/2017               3/28/2018    $             2,868.18   $                       3,406.00   $      537.82
15833   St Vincent Medical Center               7/22/2019          7/23/2019      8/14/2019               12/3/2019    $             2,324.89   $                       2,852.89   $      528.00
15931   St Vincent Medical Center                3/1/2018            3/1/2018     4/10/2018               5/10/2018    $             3,125.52   $                       3,648.95   $      523.43
15938   St Vincent Medical Center               10/2/2017          10/4/2017      11/7/2017                 1/9/2018   $               158.95   $                         681.97   $      523.02
15955   St Vincent Medical Center               3/29/2019          3/29/2019        4/3/2019              6/17/2019    $                  ‐     $                         522.00   $      522.00
16017   St Vincent Medical Center               10/1/2019         10/22/2019      11/5/2019               12/4/2019    $             2,383.30   $                       2,901.52   $      518.22
16146   St Vincent Medical Center               11/1/2017          11/1/2017      12/7/2017               1/17/2018    $             2,027.55   $                       2,534.44   $      506.89
16254   St Vincent Medical Center               8/14/2018          8/14/2018      8/20/2018               11/2/2018    $               310.27   $                         810.54   $      500.27
16349   St Vincent Medical Center               11/1/2017          11/1/2017     11/14/2017               1/23/2018    $               842.54   $                       1,340.43   $      497.89
16379   St Vincent Medical Center               9/18/2017          9/28/2017      6/22/2018               6/28/2019    $             5,772.32   $                       6,266.78   $      494.46
16570   St Vincent Medical Center              10/24/2018         10/24/2018     12/11/2018              12/24/2018    $             5,358.32   $                       5,844.58   $      486.26
16596   St Vincent Medical Center                8/2/2019            8/2/2019     1/17/2020               2/11/2020    $                  ‐     $                         486.00   $      486.00
16595   St Vincent Medical Center               9/26/2019          9/26/2019      1/27/2020    None                    $                  ‐     $                         486.00   $      486.00
16584   St Vincent Medical Center               2/23/2018          2/23/2018      7/13/2018    None                    $                  ‐     $                         486.00   $      486.00
16579   St Vincent Medical Center               8/21/2018          8/21/2018      1/27/2020    None                    $                  ‐     $                         486.00   $      486.00
16815   St Vincent Medical Center                1/3/2020            1/3/2020     1/22/2020               1/29/2020    $                  ‐     $                         470.70   $      470.70
16953   St Vincent Medical Center                8/8/2018            8/8/2018     8/20/2018                 1/3/2019   $             1,530.77   $                       1,994.93   $      464.16
17134   St Vincent Medical Center               4/10/2019          4/23/2019      4/29/2019               11/5/2019    $            22,253.41   $                      22,708.09   $      454.68
17553   St Vincent Medical Center               12/4/2017          12/4/2017        2/1/2018              3/22/2018    $            16,792.67   $                      17,235.38   $      442.71
17663   St Vincent Medical Center               4/22/2019          4/22/2019      5/15/2019    None                    $                  ‐     $                         436.15   $      436.15
17802   St Vincent Medical Center               2/18/2019          2/19/2019      2/25/2019               3/19/2019    $               815.78   $                       1,244.26   $      428.48
17851   St Vincent Medical Center               11/8/2018         11/21/2018     12/14/2018                 2/8/2019   $            21,645.00   $                      22,070.00   $      425.00
18007   St Vincent Medical Center               7/30/2018            8/1/2018       8/6/2018             12/31/2018    $            20,379.61   $                      20,795.49   $      415.88
18934   St Vincent Medical Center                7/1/2019            7/1/2019     7/25/2019               4/24/2020    $               305.46   $                         676.27   $      370.81
19034   St Vincent Medical Center               1/29/2018          1/29/2018        2/5/2018                4/5/2018   $               357.41   $                         722.04   $      364.63
19083   St Vincent Medical Center               4/15/2019          4/15/2019        5/2/2019              5/10/2019    $                  ‐     $                         362.70   $      362.70
                                Case 2:20-ap-01559-ER                  Doc 1-5 Filed 08/28/20 Entered 08/28/20 12:06:27                                      Desc
                                                                        Exhibit Exhibit B Page 7 of 7

No      Facility                    Service From Date     Service To Date     Submit Date      Last Payment Date       Insurance Payment        Expected Insurance Payment         Variance
19154   St Vincent Medical Center               7/24/2018          7/24/2018        8/8/2018              9/10/2018    $               401.39   $                         760.20   $      358.81
19260   St Vincent Medical Center               4/17/2018          4/19/2018      4/24/2018               6/28/2018    $            22,336.61   $                      22,691.18   $      354.57
19282   St Vincent Medical Center               7/15/2019          7/15/2019        8/2/2019              8/12/2019    $                  ‐     $                         353.16   $      353.16
19281   St Vincent Medical Center                3/4/2019            3/4/2019       4/8/2019   None                    $                  ‐     $                         353.16   $      353.16
19433   St Vincent Medical Center               11/1/2017          11/1/2017      11/6/2017               3/14/2018    $               327.95   $                         675.84   $      347.89
19529   St Vincent Medical Center              10/31/2018          11/1/2018     12/17/2018                 1/4/2019   $            10,263.80   $                      10,607.93   $      344.13
19725   St Vincent Medical Center               3/30/2018          3/30/2018        4/4/2018              4/25/2018    $                96.63   $                         430.96   $      334.33
19862   St Vincent Medical Center              12/27/2019         12/27/2019      1/21/2020               1/28/2020    $                  ‐     $                         328.34   $      328.34
19861   St Vincent Medical Center               12/4/2019          12/4/2019     12/10/2019               1/29/2020    $                  ‐     $                         328.34   $      328.34
19860   St Vincent Medical Center               7/30/2019          7/30/2019        8/6/2019              8/13/2019    $                  ‐     $                         328.34   $      328.34
20373   St Vincent Medical Center               11/1/2017          11/1/2017     11/15/2017              12/19/2017    $               652.74   $                         964.14   $      311.40
20422   St Vincent Medical Center                1/7/2019          1/13/2019      1/22/2019               7/30/2019    $            15,156.48   $                      15,465.76   $      309.28
20421   St Vincent Medical Center                1/2/2019          1/11/2019      1/17/2019                 8/2/2019   $            15,156.48   $                      15,465.76   $      309.28
21001   St Vincent Medical Center                5/2/2019            5/2/2019     6/19/2019               7/16/2019    $             3,149.72   $                       3,449.00   $      299.28
21145   St Vincent Medical Center               8/29/2019          8/29/2019        9/4/2019              9/12/2019    $               423.79   $                         719.69   $      295.90
21177   St Vincent Medical Center               1/22/2018          1/22/2018      1/29/2018               3/30/2018    $               817.33   $                       1,112.10   $      294.77
21281   St Vincent Medical Center               5/16/2019          5/16/2019      5/21/2019    None                    $                  ‐     $                         290.39   $      290.39
21375   St Vincent Medical Center              11/13/2019         11/13/2019     11/18/2019               1/22/2020    $             1,150.33   $                       1,437.91   $      287.58
21374   St Vincent Medical Center               5/29/2019          5/29/2019        6/4/2019                7/9/2019   $             1,150.33   $                       1,437.91   $      287.58
21636   St Vincent Medical Center                7/1/2019            7/9/2019       8/5/2019             10/24/2019    $               424.20   $                         705.89   $      281.69
21855   St Vincent Medical Center                3/4/2019            3/6/2019     3/12/2019               7/30/2019    $            13,573.91   $                      13,853.25   $      279.34
21868   St Vincent Medical Center               12/1/2018          12/1/2018     12/17/2018              12/31/2018    $               440.31   $                         718.87   $      278.56
21885   St Vincent Medical Center               5/10/2018          5/24/2018      5/31/2018               7/23/2018    $            19,418.00   $                      19,696.00   $      278.00
21883   St Vincent Medical Center               4/26/2018          4/27/2018        5/2/2018              7/10/2018    $             1,387.00   $                       1,665.00   $      278.00
22026   St Vincent Medical Center               1/11/2019          1/11/2019      2/13/2019               4/30/2019    $               598.24   $                         872.91   $      274.67
22321   St Vincent Medical Center               2/11/2019          2/12/2019      2/21/2019                 6/4/2019   $             1,064.30   $                       1,330.38   $      266.08
22324   St Vincent Medical Center               9/20/2019          9/20/2019      9/25/2019              10/29/2019    $               466.00   $                         731.85   $      265.85
22365   St Vincent Medical Center                1/3/2019            1/3/2019     1/10/2019                 2/5/2019   $                  ‐     $                         264.28   $      264.28
22405   St Vincent Medical Center                8/7/2019            8/7/2019     8/12/2019               9/13/2019    $               438.12   $                         701.37   $      263.25
22419   St Vincent Medical Center               12/1/2017          12/1/2017     12/15/2017               3/21/2018    $             6,154.11   $                       6,417.07   $      262.96
22494   St Vincent Medical Center              10/28/2019         10/28/2019      11/5/2019              11/13/2019    $                  ‐     $                         260.81   $      260.81
22489   St Vincent Medical Center               3/22/2019          3/22/2019        4/4/2019              4/11/2019    $                  ‐     $                         260.81   $      260.81
22577   St Vincent Medical Center                9/7/2018            9/7/2018     9/20/2019               2/21/2020    $               301.00   $                         558.73   $      257.73
22606   St Vincent Medical Center              11/27/2017         11/27/2017        1/5/2018              3/22/2018    $             1,007.15   $                       1,264.08   $      256.93
22615   St Vincent Medical Center                8/3/2019            8/6/2019     11/5/2019              11/13/2019    $                  ‐     $                         256.64   $      256.64
22614   St Vincent Medical Center                9/8/2019            9/8/2019     9/16/2019               9/26/2019    $                  ‐     $                         256.64   $      256.64
22613   St Vincent Medical Center               6/11/2019          6/11/2019        2/7/2020              6/24/2019    $                  ‐     $                         256.64   $      256.64
22612   St Vincent Medical Center                5/8/2019            5/8/2019     5/13/2019               5/20/2019    $                  ‐     $                         256.64   $      256.64
22611   St Vincent Medical Center                2/7/2019            2/8/2019     4/24/2019               4/30/2019    $                  ‐     $                         256.64   $      256.64
22610   St Vincent Medical Center                2/6/2019            2/6/2019     2/19/2019               6/15/2020    $                  ‐     $                         256.64   $      256.64
22666   St Vincent Medical Center               5/26/2018          5/26/2018      5/31/2018    None                    $                  ‐     $                         255.62   $      255.62
22657   St Vincent Medical Center               3/15/2018          3/15/2018      3/20/2018    None                    $                  ‐     $                         255.62   $      255.62
22790   St Vincent Medical Center                8/8/2018            8/9/2018     8/27/2018              12/26/2018    $            10,200.80   $                      10,452.75   $      251.95
22846   St Vincent Medical Center               2/22/2018          2/22/2018        3/9/2018              4/19/2018    $               167.86   $                         418.13   $      250.27

                                                                                                                                                                          Total    $ 2,290,122.01
